Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Burns on 08/10/2022.

The application has been amended as follows: 
Claim 1. (currently amended) A fluid degassing system, comprising:  	a degassing module having a chamber and a gas-permeable membrane forming a non- porous barrier separating said chamber into a retentate side and a permeate side, said degassing module including a fluid inlet port and a fluid outlet port each fluidically connected to the retentate side of said chamber, and an exhaust port fluidically connected to the permeate side of said chamber;  	a vacuum pump fluidically connected to said exhaust port for evacuating the permeate side of said chamber;  	a fluid pump fluidically connected to at least one of said fluid inlet port and said fluid outlet port for motivating a fluid through the retentate side of said chamber at an adjustable fluid flow rate;   	an input means including a user interface for inputting one or more process condition values including a degassing efficiency parameter value; and  	a control system communicatively linked to said input means and said vacuum pump, said control system including a pressure sensor arranged to sense a pressure of the permeate side of said chamber, a database storing calibration data defining permeate side pressure set point levels that achieve degassing efficiency parameters at respective fluid flow rates, wherein the calibration data is specific to the particular degassing module, the control system further including a processor programmed to apply a user inputtedefficiency parameter value to be met through solution-diffusion gas transfer through the non-porous barrier, the degassing efficiency parameter being defined by at least one of a degassing efficiency and a residual gas concentration, with the degassing efficiency being defined by: 	e = 100% - % residual gas 	wherein: e = degassing efficiency; and 	% residual gas = the amount by weight of gas in the fluid after degassing divided by the amount by weight of gas in the fluid at saturation, each measured at the same pressure, said control system being adapted to generate and deliver a pressure control signal to said vacuum pump to seek a permeate side pressure equal to the pressure set point. 	Claims 14 and 43-50 are cancelled.

Reasons for Allowance
Claims 1, 3-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of US20080006578, 20160114264, and 7947112 do not teach the limitations of claim 1. Specifically the application requires a user interface to input a degassing efficiency parameter value, and the control system has a process that is programmed to apply a user inputted degassing efficiency parameter value to the calibration data to dynamically determine a maximum pressure value for the permeate side of the chamber while the prior art only teaches being able to input known variables including component make up and flow rate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        08/10/2022